Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 19, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00966-CV


                     MOHINDER S. SANDHU, Appellant

                                       V.

 MRCO, INC. AND COMMERCIAL ROOF CONSULTANTS & CLAIMS
                MANAGEMENT, LLC, Appellees

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-12516


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed November 14, 2014. On February
5, 2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.